DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 disclose the distinct features of receiving from one or more of a plurality of VDA proxy modules, metrics associated a health of an intra-domain protocol; receiving from one or more VDAs in a first domain, a request for broker services, wherein the broker services are associated with one or more DDCs in a second different domain; determining, based on the metrics, a first VDA proxy module; and sending to the first VDA proxy module, the request for broker services, wherein the first VDA proxy module is configured to transmit via the second domain the request to the one or more DDCs.  The closest, prior art Hsu, Raghu and Koushik teach virtual desktop applications, and customer and service domains, and the user of proxies, but do not explicitly disclose receiving from one or more of a plurality of VDA proxy modules, metrics associated a health of an intra-domain protocol; receiving from one or more VDAs in a first domain, a request for broker services, wherein the broker services are associated with one or more DDCs in a second different domain; determining, based on the metrics, a first VDA proxy module; and sending to the first VDA proxy module, the request for broker services, wherein the first VDA proxy module is configured to transmit via the second domain the request to the one or more DDCs.  Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        May 19, 2022